 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG IVAN ADAMS,                                   No. 2:19-cv-2572 WBS DB P
12                       Petitioner,
13           v.                                           ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. On February 13, 2020, respondent moved to

19   dismiss the petition on the grounds that one of the four claims alleged by petitioner is

20   unexhausted. (ECF No. 10.) In his response, filed here on March 4, 2020, petitioner requests that

21   the unexhausted claim, claim 4, be deleted from his petition and the case proceed on his

22   remaining three claims.

23          Accordingly, IT IS HEREBY ORDERED as follows:

24          1. Claim 4 regarding petitioner’s sentencing enhancement is stricken from the petition.

25   This case will proceed on petitioner’s claims 1-3.

26          2. Respondent’s motion to dismiss (ECF No. 10) is denied as moot.

27   ////

28   ////
                                                          1
 1           3. Within thirty days of the filed date of this order, respondent shall: (a) file an answer,

 2   or other responsive pleading, to claims 1-3 of the petition; and (b) lodge the remainder of the

 3   relevant state court record.

 4   Dated: March 11, 2020

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DLB1/prisoner-habeas/adam2572.mtd denied
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
